NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT

JOHN STEVEN DI VITO,               )
                                   )
           Appellant,              )
                                   )
v.                                 )                  Case No. 2D17-3842
                                   )
DEPARTMENT OF HEALTH,              )
                                   )
           Appellee.               )
___________________________________)

Opinion filed October 17, 2018.

Appeal from the Department of Health.

Valerie L. Leatherwood of The
Leatherwood Law Firm, P.A., Sarasota, for
Appellant.

Christine E. Lamia of Florida Department
of Health Prosecution Services Unit,
Tallahassee, for Appellee.


PER CURIAM.


             Affirmed.


KHOUZAM, MORRIS, and BADALAMENTI, JJ., Concur.